Citation Nr: 1712108	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  13-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation for left eye residuals under the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962.  He died in September 2010 and was survived by his spouse, who is the Appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO denied entitlement to disability compensation under 38 U.S.C.A. § 1151 for left eye residuals due to VA treatment.  

In October 2010, one month after the Veteran's death, the Appellant filed a claim for dependency and indemnity compensation (DIC) benefits.  In December 2010, the RO issued a memorandum acknowledging the Appellant's potential status as a substitute claimant.  In the December 2013 Statement of the Case, the RO formally recognized the Appellant as a substitute claimant.

In October 2016, the Appellant and her son testified at a video-conference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file.

Finally, the issue of entitlement to nonservice-connected pension benefits has been raised in a June 2010 statement by the Veteran.  See June 2010 VA Form 21-0820.  The AOJ has not yet adjudicated the issue.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appeal so that the Veteran is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Appellant has appealed the now-deceased Veteran's claim for entitlement to disability compensation under 38 U.S.C.A. § 1151.  In support of the claim, the Veteran previously maintained that he suffered loss of vision in his left eye due to the negligence of VA clinical staff.  In August 2004, the Veteran underwent a surgery of his left eye at a VA hospital, during which complications arose stemming from intraoperative intraocular hemorrhage.  At the time of the surgery, the Veteran was taking two medications for a heart condition which cause blood-thinning, Plavix and aspirin, but it appears that he was not instructed to discontinue this medication prior to surgery.  The exact nature of the Veteran's arguments are unclear, but he seems to have argued that VA was negligent because (1) his August 2004 surgery was not conducted by a Board Certified Retina Specialist and (2) VA medical staff should have discontinued his blood-thinning medications prior to the August 2004 surgery.  See September 2009 Veteran Statement.  

During the course of the appeal, the AOJ obtained a medical opinion from a VA ophthalmologist in April 2010, which was not supportive of the Veteran's claim.  However, the ophthalmologist, who indicated that he did not have access to a "pre-operative evaluation by cardiology," stated that the "standard of care is not absolute on holding or discontinuing" the Veteran's blood thinner medication, explaining somewhat equivocally that "[i]f the patient was merely on prophylactic aspirin most surgeons would probably have had the patient stop the aspirin 5-7 days prior to surgery....[but with] this patient's history of [myocardial infarction], some may have stopped and others would have continued treatment of his anticoagulation therapy."  

The Board's review of the record reveals the existence of outstanding medical records relating to the Veteran's receipt of private treatment for his cardiac condition and for his left eye after the August 2004 VA surgery.  VA treatment records show that the Veteran was under the care of his private cardiologist Dr. Joseph Bodet of Saint Mary's Hospital at the time of his August 2004 eye surgery at VA, but the claims file does not contain these records.  The Veteran stated that his left eye vision was temporarily restored after undergoing surgery at the Barnes Hospital in November 2004.  See September 2009 Veteran's Statement.  Yet, the record only contains a single surgical report dated November 9, 2004 from the Barnes-Jewish Hospital, and it's unclear whether the Veteran received any subsequent follow-up treatment from this hospital.  In January 2013, the Appellant submitted a VA Form 21-4142 authorizing the AOJ to obtain medical records from Retina and Vitreous Consultants dating from 2008.  However, it does not appear that the AOJ has attempted to obtain these records, although the Board observes that the record contains a single September 2009 letter from Dr. R. Rothman of Retina and Vitreous Consultants, wherein the physician states that the Veteran had been under his care since October 2008 and had undergone additional surgery of the left eye in September 2008 (presumably at Retina and Vitreous Consultants).  Finally, VA treatment records indicate that VA providers sought "cardiac clearance" from the Veteran's private cardiologist prior to surgery for various conditions, including his left eye condition, but no such records are included in the claims file.  See February 23, 2004 VA treatment record (VA urologist requesting medical clearance from private cardiologist), and May 14, 2004 VA treatment record (VA ophthalmology addendum note advising against eye surgery scheduled that day due to lack of medical clearance).  Accordingly, remand is needed to allow the AOJ to attempt to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to submit or identify any outstanding private treatment records relevant to the claims on appeal, including records of (1) his private cardiologist Dr. Joseph Bodet of Saint Mary's Hospital who treated the Veteran at the time of his August 2004 VA eye surgery, (2) the Barnes-Jewish Hospital where he underwent eye surgery in November 2004, and (3) Retina and Vitreous Consultants dating from 2008.

After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession

2.  Obtain all outstanding VA treatment records dating from 2004 relating to cardiac treatment of or medical or cardiac clearances for assessment for the Veteran, including any documentation received by VA from non-VA healthcare practitioners providing cardiac or medical clearance of the Veteran for surgery at VA.  If any records cannot be obtained, the Veteran must be notified of the attempts made and what further actions will be taken.

3.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Appellant's claim based on the entirety of the evidence.  If any claim remains denied, the Appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

